Exhibit 10.4

 

[rgs_logo.jpg]

 

 



 

REAL GOODS SOLAR, INC. 2019 ONE-TIME SPECIAL DISCRETIONARY BONUS PLAN

 

POLICY PURPOSE & OBJECTIVE

 

The objective of this Real Goods Solar, Inc. 2019 One-time Special Discretionary
Bonus Plan (this “Plan”) is to recognize the hard work and unwavering dedication
of certain current employees of Real Goods Solar, Inc. (the “Company”) and
members of the Board of Directors of the Company (the “Board”) over the past few
years. The Company believes that a one-time special discretionary bonus is
appropriate for keeping the Company going and reinventing it with POWERHOUSE.

 

This Plan explains the terms and conditions of any discretionary bonus
distributable hereunder.

 

ELIGIBILITY

 

This Plan applies to all regular full-time employees and members of the Board
who have been selected by the Company, in its sole discretion, and who have been
with the Company through considerable lean and difficult times (each a
“Participant”). In addition to the other terms and conditions set forth herein,
employees who have been selected to receive a discretionary bonus pursuant this
Plan must (i) be in good standing (i.e., not on a performance plan) at the end
of the quarter for which the discretion bonus is being paid and on the date on
which the discretionary bonus is paid, and (ii) the employee must be employed by
the Company on the date on which the discretionary bonus is paid. If an employee
is not in good standing at the end of the quarter for which a discretionary
bonus is payable or on the date on which the discretionary bonus is payable, or
the employee’s employment with the Company terminates for any reason prior to
the date on which the discretionary bonus is paid, the employee shall not have
earned and shall have no rights to receive, and the Company shall have no
obligation to pay, the discretionary bonus to the employee. A recipient of a
discretionary bonus under this Plan who is Board member must be a member of the
Board as of the date on which the discretionary bonus is paid to the Board
member. If the recipient ceases to be a Board member prior to the date on which
a discretionary bonus is paid, the Board member shall not have earned and shall
not be entitled to receive, and the Company shall not be obligated to pay, the
discretionary bonus to the Board member.

 

TAXATION OF BONUS PLAN

 

All discretionary bonus payments under this Plan are subject to withholdings and
deductions as required by applicable law.

 

AMOUNT AND TIMING OF PAYMENTS

 

The Company, in its sole discretion, shall determine whether any discretionary
bonuses are payable for a given quarter and, if discretionary bonuses are
payable, the amount of the discretionary bonuses payable hereunder to each
Participant. Each discretionary bonus payable hereunder shall be paid as soon as
administratively feasible following the end of the quarter to which the
discretionary bonus relates, subject to the terms and conditions set forth
herein, including, as applicable, the obligation of employees to be employed in
good standing as of the end of the quarter to which the discretionary bonus
applies and on the date on which the discretionary bonus is paid.

 



110 16th Street, Suite 300, Denver, CO 80202 | PH: 888.567.6527

 

 

 [rgs_logo.jpg]



 

 

Additional Terms

 

1.Receipt of a discretionary bonus under this Plan for one quarter does not
provide any right to any Participant to receive a discretionary bonus, of any
amount, for any other quarter or ever again.

 

2.The Company reserves the right to amend or terminate this Plan, in its sole
discretion, at any time without the consent of any Participant or potential
Participant.

 

3.In no event does the establishment of this Plan, the provisions of this Plan,
or any action of the Company or any Company officer with respect to this Plan
confer upon any Participant, as applicable, the right to continued employment
with the Company or to continue as a Board member or limit the right of the
Company to terminate the Participant’s employment for any reason or no reason or
discontinue the Participant’s service as a Board member.

 

4.The discretionary bonuses payable under this Plan are intended to constitute
short-term deferrals, within the meaning of Treasury Regulation Section
1.409A-1(b)(4), and to be exempt from the applicable requirements of the
statutory provisions of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and any Treasury Regulations and other interpretive
guidance issued thereunder (collectively “Code Section 409A”), and this Plan
shall be construed and administered in accordance with such intent. No provision
of this Plan shall be interpreted or construed to transfer any liability imposed
on any Participant under the Code, including any liability due to a failure to
comply with the requirements of Code Section 409A, from the Participant or any
other individual to the Company or its subsidiaries, affiliates or successors.
In the event the Company determines that any compensation payable hereunder may
violate the applicable requirements of Code Section 409A, the Company (without
any obligation to do so or obligation to indemnify any Participant for any
failure to do so) may adopt, without the consent of any Participant, such
amendments to this Plan or take any other actions that the Company in its sole
discretion determines are necessary or appropriate for such compensation to
either (a) be exempt from the requirements of Code Section 409A or (b) comply
with the applicable requirements of Code Section 409A. Each payment payable
hereunder shall be deemed to be a separate payment for purposes of Code Section
409A. Whenever a payment under this Plan specifies a payment period, the actual
date of payment within such specified period shall be within the sole discretion
of the Company, and no Participant shall have any right (directly or indirectly)
to determine the year in which such payment is made.

 

5.The Company shall have the sole authority and discretion to construe and
interpret this Plan, to correct any defect, omission or inconsistency in this
Plan, and to make all determinations, decisions with respect to any
discretionary bonus payable hereunder, and all such interpretations,
corrections, determinations, and decisions shall be final and binding on all
parties.

 



110 16th Street, Suite 300, Denver, CO 80202 | PH: 888.567.6527

 

 

[rgs_logo.jpg]



 



 

6.Any discretionary bonus payable hereunder is personal to the Participant. Any
discretionary bonus payable hereunder and the Participant’s rights hereunder may
not be transferred by gift or otherwise, or pledged, hypothecated, or otherwise
disposed of, by operation of law or otherwise, and are subject to forfeiture
pursuant to the terms of this Plan. Any attempted disposition of any rights
under this Plan in violation of this provision shall be null and void and of no
legal effect, and the Company shall not recognize any purported transferee as
the owner of any rights granted hereunder.

 

7.In no event shall the Company set aside all or any portion of any
discretionary bonus payable hereunder in trust for the exclusive benefit of any
Participant. Any Participant’s rights to any payment hereunder shall be solely
that of an unsecured general creditor of the Company.

 

8.The laws of the State of Colorado, without regard to any conflicts of law
provisions, shall govern the enforcement and interpretation of this Plan.

 

 

 



110 16th Street, Suite 300, Denver, CO 80202 | PH: 888.567.6527

